IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KEVIN LONELL SQUAIR,

              Petitioner,

v.                                                     Case No. 5D18-873

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 6, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael A. Graves, Public Defender and
Eric R. Tippin, Assistant Public Defender,
Brooksville, for Petitioner.

No Appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the June 21, 2017,

judgment and sentence rendered in Case No. 15-CF-001622, in the Circuit Court in and

for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, BERGER and EISNAUGLE, JJ., concur.